                            U.S. District Court for the
                           Eastern District of Missouri
                                Eastern Division


Maleeha Ahmad, et al.,
     Plaintiffs,                              Case No. 4:17-cv-2455-CDP

              v.
                                              The Honorable Catherine D. Perry
City of St. Louis,
      Defendants.


   Memorandum of Law in Support of Nonparty National Lawyers Guild’s
    Motions to Quash Subpoenas against Keith Rose and Scott Kampas
   The National Lawyers Guild is a bar association dedicated to progressivism and
social change. Founded in 1937, its members include lawyers, legal workers,
jailhouse lawyers, and law students. The organization has a centralized, national

leadership structure, and it has local chapters across the country. NLG St. Louis is
one such local chapter.
   NLG established its well-known Legal Observer Program (LO Program) in

1968. The Program deploys legal observers to First Amendment-protected
demonstrations to document police engagement with the demonstrators, in
anticipation of litigation arising from those interactions. (Sprehe Decl. ¶¶ 4–5 (Ex.



                                          1
4).) To become a legal observer, someone must first undergo a training and sign a
nondisclosure agreement. (Id. ¶ 6.) NLG legal-observer trainings are proprietary

material unique to this specific Program. And because they are developed by NLG
attorneys in anticipation of litigation, they constitute confidential attorney work
product.

    St. Louis City, defendant in this litigation, has subpoenaed NLG members
Keith Rose and Scott Kampas, demanding production of any LO Program training
materials they possess. (Exs. 1, 2.) The subpoenas also demand that Rose and

Kampas testify in a deposition, without specifying the deposition’s scope or subject
matter. (Id.) NLG now moves to quash defendant’s subpoenas against Rose and
Kampas, as they seek materials and testimony subject to trade-secret and attorney-

work-product confidentiality. More fundamentally, this court should quash the
subpoenas because they are overbroad, and they seek materials and testimony that
lack relevance to this case.
                                 I. Background
    Plaintiffs’ second amended complaint alleges that on the evening of September
17, 2017, St. Louis City police attacked and kettled demonstrators in downtown St.
Louis, at the intersection of Washington Avenue and Tucker Boulevard. (Second
Am. Compl. ¶¶ 18–29 (ECF No. 90).) The attack capped a weekend of
demonstrations following the acquittal of former St. Louis police officer Jason
Stockley, who prosecutors had charged with first-degree murder for shooting and
killing Anthony Lamar Smith. (Id. ¶¶ 10–17.) Police allegedly attacked
demonstrators no less than seven times between September 15, the date of the

                                          2
acquittal, and the evening of September 17, when the kettle attack occurred. (Id.
¶ 17.)

    Rose is an NLG member. (Sprehe Decl. ¶ 9 (Ex. 4).) He has participated in
NLG’s LO Program in the past. Id. Rose is also an organizer and activist, separate
and apart from his NLG membership. Rose submitted a declaration in support of

plaintiffs’ motion for a preliminary injunction in this action. (Rose Decl. (ECF No.
11-13).) Rose also testified at the October 18, 2017 hearing over the preliminary-
injunction motion. (Preliminary Injunction Hearing Tr.) The declaration and

testimony related to two instances where police attacked him—first on September
15, and second on September 17. (Rose Decl. ¶¶ 1–13; PI Hearing Tr. at 56–106.)
At all relevant times to this case, Rose acted on his own as an activist, and not as an

NLG member. During the preliminary-injunction hearing, defendant both cross-
examined and recross-examined Rose under oath. (PI Hearing Tr. at 80–98; 103–
05.)
    Pamela Lewczuc is an NLG member. (Sprehe Decl. ¶ 10.) On September 15,
2017, she observed two demonstrations as an NLG Legal Observer. (Lewczuc Decl.
¶¶ 2, 4–5, 7 (ECF No. 11-10).) Police attacked both demonstrations with chemical
weapons, exposing her to harmful chemical agents on multiple occasions. (Id.) On
the evening of September 17, 2017, Lewczuc observed a demonstration in
downtown St. Louis as an NLG Legal Observer. (Id. ¶ 9.) While there, police
attacked, kettled, and arrested her, along with other people who were in the vicinity
of the demonstration. (Id. ¶¶ 9–16.)



                                           3
    Lewczuc submitted a declaration in support of plaintiffs’ motion for a
preliminary injunction. (Id.) The declaration identified Lewczuc as an NLG Legal

Observer, and it related facts about the three police attacks she observed and
personally suffered. (Id. ¶¶ 2–16.) On September 20, 2018, plaintiffs moved to
voluntarily dismiss named plaintiff Brian Baude without prejudice, so he could

pursue relief in a separate action. (ECF No. 91.) That same day, plaintiffs moved to
add Lewczuc as a named party. (ECF No. 92.) According to the motion, “The
proposed plaintiff, Pamela Lewczuk, experienced materially identical harm to

Plaintiff Baude; that is, like Plaintiff Baude, she was arrested and booked after being
‘kettled’ by employees of Defendant at the intersection of Tucker Boulevard and
Washington Avenue on the evening of September 17, 2017.” Id. Baude is not an

NLG member and does not participate in its LO Program. This Court granted both
of plaintiffs’ motions on October 10, 2018. (ECF No. 95.)
    Defendant deposed Lewczuc on January 28, 2019. (Lewczuc Dep. Tr. (Ex. 3).)
Defendant’s counsel questioned Lewczuc about her involvement in the local
chapter’s LO Program. As relevant here, Lewczuc testified that she underwent a
two-hour legal-observer training in January 2015. (Id. at 161.) When asked who led
the training, Lewczuc identified Scott Kampas and another trainer who “may have
been Keith [Rose].” (Id.)
    On March 18, 2019, defendant issued identical subpoenas to Kampas and Rose,
commanding them to testify at a deposition on undisclosed subjects. (Exs. 1, 2.)
The subpoenas also command both to produce the following: “Any and all
documents, videos, and/or recordings, including powerpoint presentation(s),

                                          4
handouts, pamphlets, and/or written or typed notes, regarding any legal observer
trainings you have conducted or attended and any documents you received from

the National Lawyers Guild and/or the ACLU pertaining to legal observer
trainings.” (Id.)
    Again, NLG began its LO Program in 1968. (See NLG Legal Observer Program,

https://bit.ly/2WBTkK9.) The Program is operated through local chapters, with
oversight from national leadership. (Sprehe Decl. ¶ 11.) NLG Legal Observers all
must receive a training and sign nondisclosure agreement as a precondition to

participating in the Program. (Id. ¶ 6.) When deployed, legal observers wear a
distinct, trademarked, bright green hat for easy identification at demonstrations.
(Id. ¶ 12.) Other organizations, such as the ACLU and Amnesty International, have

their own separate legal observer programs, complete with separate methods for
identification. But those programs materially differ in scope and purpose. The
NLG Program is unique to the purposes of the organization, and all materials and
information relating to it are proprietary to NLG.
                                   II. Argument
    A. The documents and testimony sought lack relevance to this case.
    Rule 401 of the Federal Rules of Evidence defines relevant evidence as
evidence that “(a) . . . has any tendency to make a fact more or less probable than it
would be without the evidence; and (b) the fact is of consequence in determining
the action.” Rule 402 provides that relevant evidence is generally admissible, but
irrelevant evidence is not. And Rule 403 provides for exclusion of relevant evidence
when “its probative value is substantially outweighed by a danger of one or more of

                                           5
the following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403. See generally Langenbau v. Med-trans Corp., 167 F. Supp. 3d 983, 991–93 (N.D.
Iowa 2016).
    This case involves numerous incidents of alleged police attacks on

demonstrators over the weekend of September 15, 2017. Specifically, it involves the
way police treated Lewczuc and others on the evening of September 17. The
second amended complaint does not reference the National Lawyers Guild or its

St. Louis chapter. Neither does plaintiffs’ motion to add Lewczuc as a named
party. True, Lewczuc testified that she was participating in the LO Program as a
legal observer on September 17. But that fact alone does not implicate how the local

chapter trains its observers. No party has suggested that Lewczuc has “special
rights” as a legal observer. Nor has anyone suggested that police targeted Lewczuc
on September 17 because of her legal-observer status. So Lewczuc’s involvement
with the LO Program has a foundational relevance—she was in the area because
she was observing police activity—but the chain of relevance ends there. Her
January 2015 training, an event that occurred nearly three years before the events at
issue in this case, does not relate to any fact of consequence in this action. Nor does
it relate to any of the alleged facts on which this case was brought. Indeed,
defendant has already provided a tacit admission to this reality, on the record: its
recently filed motion to dismiss and accompanying memorandum of law do not
once mention NLG, the LO Program, or legal observers. (ECF Nos. 126, 127-1.)



                                          6
   Even if the evidence is considered relevant, the prejudice to NLG outweighs
production. The LO Program is specifically geared toward limiting police abuse and

holding governments accountable to the U.S. Constitution. See NLG Legal
Observer Program, https://bit.ly/2WBTkK9. The Program’s training materials
reflect litigation strategies and legal issues that NLG lawyers are seeking to pursue

in court. (Sprehe Decl. ¶¶ 5, 7.) Disclosing these materials to the very entity NLG
is seeking to hold accountable would cause significant harm to the organization’s
interests and the continued viability of the LO Program.

   So the information defendant seeks lacks any relevance to what Lewczuc (or
anyone else) allegedly experienced at the hands of police on September 17, 2017.
Training or no training, she was present at Washington Avenue and Tucker

Boulevard when police attacked a group of people, a group that included her. Her
legal-observer status is no more relevant than the multitude of other reasons
proposed class members were present at the intersection that evening. And the
sought legal-observer training materials are even more attenuated—defendant is
now asking not just how Lewczuc ended up at the intersection, but also how she
was trained as a legal observer, even though her legal-observer status does not
differentiate her from anyone else kettled and arrested that night.
   NLG thus respectfully asks this Court to quash both subpoenas, as they seek
irrelevant and inadmissible evidence. This Court should also grant the motions to
quash based on the prejudicial effect the commanded disclosure would have on
NLG and its LO Program.



                                          7
    B. The requested legal-observer training materials constitute confidential proprietary
       information of NLG.
    Under Federal Rules of Civil Procedure 23(b)(7) and 45(d)(3)(B)(i), this Court

may quash a subpoena that seeks disclosure of a “trade secret or other confidential
research, development, or commercial information[.]” The U.S. Court of Appeals
for the Eighth Circuit has established a burden-shifting framework for claims

involving confidential proprietary information. “First, the party opposing
discovery must show that the information is a ‘trade secret or other confidential
research, development, or commercial information,’ under Rule 26(c)(7) and that

its disclosure would be harmful to the party’s interest in the property. The burden
then shifts to the party seeking discovery to show that the information is relevant to
the subject matter of the lawsuit and is necessary to prepare the case for trial. If the

party seeking discovery shows both relevance and need, the court must weigh the
injury that disclosure might cause to the property against the moving party’s need
for the information. If the party seeking discovery fails to show both the relevance
of the requested information and the need for the material in developing its case,
there is no reason for the discovery request to be granted, and the trade secrets are
not to be revealed.” In re Remington Arms Co., Inc., 952 F.2d 1029, 1032 (8th Cir.

1991).
    The LO Program’s training materials are developed by NLG-member attorneys
to aid legal observers in gathering necessary information to support anticipated

litigation between demonstrators and police. (Sprehe Decl. ¶¶ 5, 7, 13.) The
materials therefore constitute NLG property. (Id. ¶ 15.) Because NLG has its own



                                            8
particular interests in mind when creating training materials, they cannot be merely
substituted out for training materials provided by other organizations. The LO

Program operates independently when training and deploying legal observers—
even when it cosponsors a training with another interested organization. (Id. ¶¶ 5,
7, 13.) The trainings are not publicly available, and it is the Program’s policy that

one must sign a nondisclosure agreement before being trained. (Id. ¶ 6.)
    The LO Program is a public-facing effort, and its successes are directly linked
to donations and the recruitment of dues-paying members. (Id. ¶ 16.) To allow

disclosure of our trainings would permit other organizations to copy our program
and compete with us for fundraising purposes. More importantly, sharing the
training materials with defendant—the entity the local chapter’s program is

anticipating to sue—would give defendant an unfair advantage in future litigation
around unconstitutional state activity.
    Thus the training materials sought by defendant are confidential proprietary
information, and their disclosure—especially to defendant—would cause the LO
Program considerable harm. As already noted, these documents are not even
relevant to the case at bar. For these reasons, this Court should quash the
subpoeanas issued against Rose and Kampas.

    C. The requested materials are subject to attorney work product confidentiality.
    Federal Rule of Civil Procedure 26(b)(3)(A) codifies the attorney work product
doctrine. “Ordinarily, a party may not discover documents and tangible things that
are prepared in anticipation of litigation or for trial by or for another party or its
representative (including the other party’s attorney, consultant, surety,

                                            9
indemnitor, insurer, or agent).” Fed. R. Civ. P. 26(b)(3)(A). Work product may
consist of “raw factual information,” or it may include the attorney’s “mental

impressions, conclusions, opinions or legal theories.” Baker v. General Motors
Corp., 209 F.3d 1051, 1054 (8th Cir. 2000). A document is prepared in anticipation
of litigation when, “in light of the nature of the document and the factual situation

in the particular case, the document can fairly be said to have been prepared or
obtained because of the prospect of litigation.” Diversified Indus., Inc. v. Meredith,
572 F.2d 596, 604 (8th Cir. 1977). And as the U.S. Supreme Court has clarified,

“the doctrine is an intensely practical one, grounded in the realities of litigation in
our adversary system. One of those realities is that attorneys often must rely on the
assistance of investigators and other agents in the compilation of materials in

preparation for trial. It is therefore necessary that the doctrine protect material
prepared by agents for the attorney as well as those prepared by the attorney
himself.” United States v. Nobles, 422 U.S. 225, 238–39 (1975). Finally, unlike for
proprietary confidential information, a court must grant a motion to quash when a
subpoena seeks disclosure of confidential attorney work product. Fed. R. Civ. P.
45(d)(3)(A)(iii).
    When the LO Program deploys legal observers, those observers are collecting
materials and information in anticipation of litigation. (Sprehe Decl. ¶¶ 4–5, 7, 13.)
This is because they are deployed to First Amendment demonstrations that often
risk disruption from law enforcement. (Id.) So any information compiled by a legal
observer while participating in the Program constitutes confidential attorney work
product. Given the particular circumstances in this case, NLG expressly waives its

                                           10
right to confidentiality for documents and other tangibles that Lewczuc created
from September 15 to September 17, 2017.

    Attorney work product confidentiality extends to legal-observer training
materials. Such materials are developed by attorneys to direct legal observers to
obtain relevant information for anticipated litigation. (Id. ¶¶ 5, 7.) That litigation

includes defense of criminal prosecutions arising from First Amendment activity,
as well as civil litigation designed to vindicate demonstrators’ constitutional rights.
(Id.) These materials are developed and altered in response to patterns and

practices by police in First Amendment contexts. (Id. ¶ 7.) In other words, they
contain legal theories and mental impressions of NLG attorneys, and they train
legal observers to document police activity that might come under those theories.

Without these confidential communications, NLG attorneys would not have an
effective way to instruct legal observers on what they should pay attention to, and
when. For these reasons, the training materials defendant seeks are subject to
attorney work product confidentiality.
    And because the doctrine applies, this Court should grant NLG’s motions to
quash the subpoenas against Rose and Kampas. As hinted before, the prejudice
NLG would suffer if the confidential information is disclosed cannot be overstated.
The legal theories and mental impressions contained in NLG’s training materials
are targeted towards anticipated litigation with state actors—in this instance,
targeted toward the requesting defendant, City of St. Louis. Thus the potential
harm from disclosure in this case is at its zenith, making the grant of NLG’s
motions to quash all the more necessary.

                                           11
    D. Even if the requested documents are relevant and lack protection, the request is
       overbroad and unduly burdensome.
    Defendant’s subpoenas against Rose and Kampas are overbroad. In essence,

defendants have sought all documents they possess that relate to legal-observer
trainings they have conducted or attended, and any documents received from NLG
pertaining to legal-observer trainings. This request is not limited in time or scope.

By its wording, it seeks not just a “powerpoint,” but also any information provided
by NLG that could inform edits to training materials. So any email from another
NLG member who had a question or concern about the LO Program would come

under this subpoena. (Sprehe Decl. ¶ 17.) Given that the training itself is not
relevant to this case, this extraordinarily broad request would cause Rose and
Kampas an undue burden to meet. If defendant would like a production of the

January 2015 training materials—the only conceivable hook on which it could hang
this argument—defendant should ask for it without the surplusage. And even then,
the narrowed request would still seek irrelevant, confidential information. This
goes to the ultimate issue behind these subpoenas—defendant appears to be using
discovery to conduct an investigation into the local chapter’s legal-observing
practices.

                                  III. Conclusion
    The subpoenas issued to Rose and Kampas do not seek relevant documents and
testimony. Instead, they are a fishing expedition looking to uncover confidential

proprietary information and attorney work product. The training materials sought
have nothing to do with the events of September 17, 2017. NLG is not implicated in



                                            12
any of the pleadings or defendant’s motion to dismiss, so its property has no
bearing on this case’s outcome. While Lewczuc may be a named party, her legal-

observer status does not differentiate her from others who were allegedly attacked
on September 17, 2017. And even putting all these problems aside, the fact remains
that the request is overly broad and unduly burdensome.

    For these reasons, NLG respectfully requests that this Court grant its motions
to quash defendant’s subpoenas against Rose and Kampas.
Dated April 1, 2019.

                                                               Respectfully submitted,
                                                            /s/ Margaret Ellinger-Locke
                                                   Margaret Ellinger-Locke, 63802MO
                                                   Counsel for National Lawyers Guild
                                                                  2019 Sheridan Street
                                                                Hyattsville, MD 20782
                                                           Ellinger.Locke@gmail.com
                                                                 Phone: (314) 805-7335

                                   Certificate of Service

       I certify that on April 1, 2019, the foregoing was served electronically on all
parties via CM/ECF.

                                                 /s/ Margaret Ellinger-Locke, 63802MO
                                                Counsel for the National Lawyers Guild




                                           13
Exhibit 1
Exhibit 2
Exhibit 3
          MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
       Deposition of PAMELA LEWCZUK taken on 01/28/2019


          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF MISSOURI

MALEEHA AHMAD, et al,          )
                               )
           Plaintiffs,         )
                               )
vs.                            )   No. 4:17-CV-2455 CDP
                               )
CITY OF ST. LOUIS,             )
                               )
           Defendant.          )


             Deposition of PAMELA LEWCZUK
           taken on behalf of the Defendant
                   January 28, 2019


                             INDEX
      Questions By:                                 Page:

      MS. DUNCAN                                      5




        Reporter: Sara Alice Masuga, CSR, CCR
        IL CSR No. 084-002993 MO CCR No. 1012




                MASUGA REPORTING SERVICE
                  2033 HIAWATHA AVENUE
                ST. LOUIS, MO 63143-1215



                 MASUGA REPORTING SERVICE
                       314/680-2424
                                                            Page 1
                  MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of PAMELA LEWCZUK taken on 01/28/2019


1                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI
2
3       MALEEHA AHMAD, et al,          )
                                       )
4                   Plaintiffs,        )
                                       )
5       vs.                            )   No. 4:17-CV-2455 CDP
                                       )
6       CITY OF ST. LOUIS,             )
                                       )
7                   Defendant.         )
8
9    APPEARANCES:
10
     On Behalf of the Plaintiff:
11
12            ACLU
              By Anthony E. Rothert, Esq.
13            906 Olive Street
              Suite 1130
14            St. Louis, MO 63101
15
16   On Behalf of the Defendant:
17
              City Counselor's Office
18            By Abby Duncan, Esq.
              Brandon Laird, Esq.
19            1200 Market Street
              City Hall Room 314
20            St. Louis, MO 63103
21
22
23
24
25



                         MASUGA REPORTING SERVICE
                               314/680-2424
                                                                  Page 2
                 MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
              Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1           IT IS STIPULATED AND AGREED by and between
 2   counsel for Plaintiffs and counsel for Defendant that the
 3   deposition of PAMELA LEWCZUK may be taken pursuant to the
 4   Federal Rules of Civil Procedure, by and on behalf of the
 5   Defendant on January 28, 2019, at the offices of the
 6   ACLU, 906 Olive Street, St. Louis, Missouri, before me,
 7   Sara Alice Masuga, Certified Court Reporter and Certified
 8   Shorthand Reporter; that the issuance of notice is waived
 9   and that this deposition may be taken with the same force
10   and effect as if all Federal Rules had been complied
11   with.
12           IT IS FURTHER STIPULATED AND AGREED that the
13   signature of the deponent is reserved.
14
15
16
17
18
19
20
21
22
23
24
25



                        MASUGA REPORTING SERVICE
                              314/680-2424
                                                                 Page 3
                 MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
              Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1                            EXHIBIT INDEX
             Exhibit:                                            Page:
 2
 3   Defendant's Exhibit Lewczuk A.........................142
     (Defendant's First Set of Interrogatories Directed
 4    to Plaintiff Pamela Lewczuk)
 5
 6   (Exhibits attached.)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                        MASUGA REPORTING SERVICE
                              314/680-2424
                                                                 Page 4
                   MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1           PAMELA LEWCZUK produced, sworn, and examined as a
 2   witness on behalf of the Defendant testified as follows
 3   commencing at 9:05 a.m.:
 4
 5                         E X A M I N A T I O N
 6   BY MS. DUNCAN:
 7
 8         Q.     Could you state your -- state and spell your
 9   full name, ma'am?
10         A.     Uh-huh, Pamela Lynn Lewczuk, L-e-w-c-z-u-k.
11         Q.     Ma'am, I just introduced myself to you, but
12   name is Abby Duncan.      I'm one of the attorneys
13   representing the City on this case.
14         A.     Uh-huh.
15         Q.     This is Brandon Laird.         He's another one of
16   the attorneys --
17         A.     Okay.
18         Q.     -- representing the City in this matter.          Have
19   you ever given your deposition before?
20         A.     No.
21         Q.     Okay.    I just want to go over a few of the
22   ground rules --
23         A.     Uh-huh.
24         Q.     -- both for you and for me.
25         A.     Uh-huh.



                          MASUGA REPORTING SERVICE
                                314/680-2424
                                                                   Page 5
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.     Is he pretty much it from Expect US?
 2          A.     I would -- Yeah, that I have heard from,
 3   uh-huh.
 4          Q.     What other community groups have contacted you
 5   to be a legal observer at protests?
 6          A.     So, not -- not me specifically, so -- and I
 7   don't have names for you, but there's many different
 8   community groups.      There's LGBTQ community, there's the
 9   Science March people, the Women's March people.
10          Q.     Okay.
11          A.     Immigration folks.        It's pretty limitless.
12          Q.     And how would they find out about you?
13          A.     I don't -- I can't answer how they find out
14   about us.    I don't know.
15          Q.     Do you post anything online advertising your
16   legal observing services?
17          A.     There is an NLG site.
18          Q.     What does NLG stand for?
19          A.     National Lawyers Guild.
20          Q.     Okay.    And is it your understanding that all
21   legal observers are listed there?
22          A.     Oh, no, we're not listed.
23          Q.     Okay.    What is on the NLG site that would help
24   community organizers know about legal observers?
25          A.     I would have to read it again to, you know...



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 141
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   Just the existence of.
 2          Q.      Sure.    During your time protesting (sic), do
 3   you become --
 4          A.      You mean legal observing?
 5          Q.      -- legal observing --
 6          A.      Uh-huh.
 7          Q.      -- do you become familiar with individual
 8   protestors?
 9          A.      Sure.
10         Q.       What individual protestors did you observe
11   protesting the weekend of September 15, 2017?
12         A.       Yeah, I think I've already -- that should be
13   in my Interrogatories, too.
14         Q.       I have -- I have those here.
15         A.       Yeah.
16         Q.       I'm handing you --
17                  MS. DUNCAN:      We can mark these as Exhibit A.
18                  (At this point, an off-the-record discussion
19                   was had.)
20                  (At this point, Defendants' Exhibit Lewczuk A
21                  was marked for identification.)
22                         (Questions by Ms. Duncan)
23         Q.       Handing you what's been marked as Defendant's
24   Deposition Exhibit A.        Do you recognize that document?
25         A.       Yes.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 142
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


1           Q.      And do you recognize that as the
2    Interrogatories you filled out --
3           A.      Yes.
4           Q.      -- in preparation for this case?
5           A.      Yes.
6           Q.      Okay.     You said that you may have listed
7    certain protestors that you recognized --
8           A.      Excuse me.
9           Q.      -- the weekend of September 15 --
10         A.       That's right.
11         Q.       -- somewhere in there?         Okay.    Feel free to
12   look through that and then --
13         A.       Find list?
14         Q.       -- if you could direct me to where you think
15   that answer is.
16                  (At this point, an off-the-record discussion
17                   was had.)
18         A.       So, those are not necessarily protestors.             I
19   think some of them are legal observers.              I think the --
20         Q.       And you're --
21         A.       -- question --
22         Q.       -- referring --
23         A.       -- is --
24         Q.       You're referring to question 6?
25         A.       Uh-huh.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 143
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.      Is that right?
 2          A.      Uh-huh.
 3          Q.      Okay.
 4                  THE WITNESS:      Should I read since this is an
 5        answer?
 6          A.      Okay.     So, the question was who I saw a --
 7   chemical agents deployed at?
 8          Q.      Other than those individuals listed, do you
 9   remember seeing any other protestors that you know of
10   specifically there the weekend --
11         A.       I --
12         Q.       -- of September 15?
13         A.       I don't.     I mean, I --
14         Q.       Okay.
15         A.       -- there are a lot of faces that seem
16   familiar, but yeah.
17         Q.       Okay.    Thank you.
18         A.       Uh-huh.
19         Q.       And how do you know the names of these
20   individuals?
21         A.       Well, some of them are legal observers that I
22   work with.
23         Q.       And who are those --
24         A.       Volunteer with.
25         Q.       -- if you want to list those legal observers?



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 144
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          A.     Ken, Steven, Scott, Margaret, Alicia, Mark,
 2   and Nicole.
 3          Q.     Okay.
 4          A.     And the rest of them are not legal
 5   observers --
 6          Q.     Okay.
 7          A.     -- but that I observed --
 8          Q.     Okay.
 9          A.     -- chemicals deploy at.
10          Q.     Okay.    And the people that you didn't mention
11   then are specific protestors that you are familiar with;
12   is that fair?
13          A.     Yes.
14          Q.     Okay.    And the protestors who are listed under
15   question Number 6, how do you know these people?
16          A.     From pro- -- protests --
17          Q.     Okay.
18          A.     -- yeah.
19          Q.     What has your interaction with them been?
20          A.     Just communicating with them.           I've gotten to
21   know them a bit over the years and --
22          Q.     Uh-huh.
23          A.     -- uh-huh.
24          Q.     Do you interact with them outside of protests?
25          A.     Yes, a bit.



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 145
                   MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1         Q.     And who would that be?
 2         A.     Keith.
 3         Q.     Keith Rose?
 4         A.     Yes.
 5         Q.     Okay.
 6         A.     Jon Ziegler, Emily Davis.
 7         Q.     Are you aware that these three individuals
 8   have brought lawsuits against the City of St. Louis?
 9         A.     Let me look at the list again.
10         Q.     Sure.
11         A.     I -- I feel like I do know something about
12   Emily and a lawsuit, yes.
13         Q.     Okay.
14         A.     Keith, yes.      Ziegler, I -- I don't know.
15         Q.     Have you ever visited Mr. Ziegler's, I guess
16   it's his social media site, RebZ?
17         A.     I have seen, I have watched his livestreams a
18   couple of times --
19         Q.     Uh-huh.
20         A.     -- over the years, but I didn't know that he
21   has a -- Did you say he has a website?
22         Q.     I believe so --
23         A.     I don't know --
24         Q.     -- or a social media site.
25         A.     -- about that.       I've just kind of seen there's



                          MASUGA REPORTING SERVICE
                                314/680-2424
                                                                   Page 146
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   a livestream.
 2          Q.      Okay.     Have you seen Keith Rose, Jon Ziegler,
 3   or Emily Davis since the weekend of September 15, 2017?
 4          A.      Probably.     Emily does Homeless Outreach and
 5   I've done some of that, also.
 6          Q.      Okay.
 7          A.      Sorry I have to keep looking at this.
 8          Q.      That's fine.
 9          A.      So, you're asking if I've seen any of those
10   people since after the 17th-ish?
11         Q.       Right.
12         A.       Uh-huh.    Yes.    So, like I said, Emily with
13   Outreach.    Keith, I mean, he's a legal observer
14   coordinator, as well, so I see him.            And Nicole, I -- I
15   have seen her.      Also an Outreach person, so there or --
16   and, well, she's -- I'm sorry.           She's also a legal
17   observer, so I see --
18         Q.       Who is, Nicole?
19         A.       Yes.
20         Q.       Yes.
21         A.       So, I've seen her.        Ziegler, no, I have not
22   seen him since this event --
23         Q.       Okay.
24         A.       -- yeah.
25         Q.       And I'm sorry, I thought you said that



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 147
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   Keith Rose was a protestor, not a legal observer?
 2          A.     So, on this weekend --
 3          Q.     Uh-huh.
 4          A.     -- to my knowledge, he -- to my knowledge on
 5   the 17th, Keith was not legal observing.
 6          Q.     Okay.    And other than seeing Emily at this
 7   Homeless Outreach, have you seen her at any protests, any
 8   other protests since September 15, 2017?
 9          A.     'Cause remember I have really not been to many
10   myself.    What was the one that we remembered I was at?
11          Q.     The Roy Blunt incident?
12                 MR. ROTHERT:      The Roy Blunt.
13          A.     Okay.    Oh, yeah, I did.       I think I saw her
14   there one night.      I saw Keith there one night.             Not
15   Ziegler.
16          Q.     Okay.    And Keith, was he there in his capacity
17   as a legal observer at the Roy Blunt incident or was he
18   there as a protestor?
19          A.     No.    I mean, I just saw him pop up and talk to
20   him a little bit and I -- I can't say whether he was
21   protesting.
22          Q.     Okay.
23          A.     Yeah.
24                 MS. DUNCAN:      Can we take a quick break?
25                 (At this point, there was a break taken from



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                      Page 148
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          A.     -- of Washington and Tucker?
 2          Q.     I believe you said they were moving east on
 3   Washington towards Tucker.
 4          A.     Oh, that on the 17th?
 5          Q.     No.
 6          A.     What are you talking about now?
 7          Q.     This would have been the protest that happened
 8   a weekend after --
 9          A.     Oh --
10          Q.     -- that weekend.
11          A.     -- sorry.     Yeah.    Yes, I was a legal
12   observing.
13          Q.     You were a legal observer --
14          A.     That's right.
15          Q.     -- there, as well?
16          A.     That's right.
17          Q.     Have you ever been -- At what -- When did you
18   become a legal observer?
19          A.     I was trained in January of '15.
20          Q.     Okay.    And before that, had you been a
21   protestor?
22          A.     I went out a handful of times after
23   Mike Brown.
24          Q.     Okay.    And since becoming a legal observer in
25   January of 2015, have you attended any protests as a



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 155
                   MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1         A.     -- when, where, how, who.
 2         Q.     Okay.    And you mentioned some training, that
 3   you were trained in January of '15?
 4         A.     Uh-huh.
 5         Q.     Who conducted that training?
 6         A.     So, it was coordinators of the local chapter.
 7         Q.     Okay.    And is that what -- what is the local
 8   chapter called?
 9         A.     The National Lawyers Guild St. Louis Chapter.
10         Q.     Do you remember the specific trainers by name?
11         A.     I -- I know it was Scott and I believe there
12   was a second one.
13         Q.     Scott Kampas?
14         A.     Yes.
15         Q.     Do you remember the other one you said?
16         A.     It may have been Keith.
17         Q.     Keith Rose?
18         A.     Yes.
19         Q.     How long was the training?
20         A.     Two hours.
21         Q.     Where was the training held?
22         A.     That was in the Christ Church Cathedral next
23   to the library.
24         Q.     And what were you taught at the training?
25         A.     There's about 20 slides.          Just very general



                          MASUGA REPORTING SERVICE
                                314/680-2424
                                                                   Page 161
                   MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   information.    Like the very general laws of freedom to
 2   assemble and observation.        You know, the purpose of us
 3   being there is observing police and looking for badge
 4   numbers, car numbers, and so forth.          What not to do.
 5         Q.     Uh-huh.
 6         A.     You know, intervening in a protest or
 7   giving -- we're instructed not to give legal advice
 8   because we're not legal people.
 9         Q.     Okay.    Do you know whether Scott or Keith Rose
10   are lawyers?
11         A.     They're not.
12         Q.     Okay.
13         A.     Uh-huh.
14         Q.     Do you know who trained them to be trainers?
15         A.     No.
16         Q.     And after completion, do you get a
17   certificate?
18         A.     No.
19         Q.     Do you get --
20         A.     No.
21         Q.     Okay.
22         A.     No.
23         Q.     It's just that you've done it?
24         A.     Just a familiar -- a familiarity with freedom
25   to assemble and what to look for in the interactions.



                          MASUGA REPORTING SERVICE
                                314/680-2424
                                                                   Page 162
                     MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1           Q.     Okay.    And what is it that they train you to
 2   look for?
 3           A.     Take note of when orders are given and what
 4   those orders are as specifically as possible word for
 5   word.
 6           Q.     Uh-huh.
 7           A.     And the locations of police and protestors at
 8   that moment when an order is given.            And what was the
 9   rest of the question?        I forgot.
10           Q.     Sure.
11           A.     Yeah.
12           Q.     Just what -- what you're trained to look for.
13           A.     Right.     So, just the orders and the -- and the
14   scene, what's happening at the scene and if there were
15   arrests, uh-huh.
16           Q.     After you complete this training, are you put
17   on some kind of mailing list or how -- how would people
18   know to contact you if they wanted you to be a legal
19   observer at their protest?
20           A.     Just from -- I think legal observers have been
21   on the scene since Mike Brown and maybe even before
22   that --
23           Q.     Uh-huh.
24           A.     -- so they're known and I'm assuming a phone
25   number is exchanged.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                     Page 163
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.     Okay.    When you are at protests, do you hand
 2   out business cards?
 3          A.     No.
 4          Q.     Okay.    As part of your training, are you
 5   taught to call police fucking cowards?
 6          A.     Oh, gosh, no.
 7          Q.     Okay.    As part of your training as a legal
 8   observer, were you taught to tell protestors that police
 9   are coming to kill them?
10          A.     No.
11          Q.     As part of your training as a legal observer,
12   are you told to stand a safe distance from the action for
13   your self-protection?
14          A.     So, if there's an interaction, I often get as
15   close as three to four feet away from that interaction.
16   That's about as close as, unless I'm giving -- given an
17   order from a police officer to move back, then I -- then
18   I move back a couple of feet and --
19          Q.     Uh-huh.
20          A.     -- I get my orders from them and an idea of
21   how much distance to give.
22          Q.     And is that something that you were trained to
23   do or is that just kind of your comfort level?
24          A.     We're trained to get close enough to the
25   interaction to be able to observe it --



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 164
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.     Okay.
 2          A.     -- in case there's any brutality.
 3          Q.     Okay.    Are you taught or were you trained as a
 4   legal observer to carry a face mask?
 5          A.     Yes.
 6          Q.     And were you carrying a face mask the weekend
 7   of September 15?
 8          A.     Yes.    And by "face mask," it can be just the
 9   paper, you know.
10          Q.     As a legal observer, are you taught that laws
11   do not pertain to you?
12          A.     That's not correct, no.
13          Q.     Okay.    As part of your training, are you
14   taught that police commands do not pertain to you?
15          A.     No.
16          Q.     You understand that if you're getting three to
17   four feet from the action, shall we say, is that fair --
18          A.     (Nodding.)
19          Q.     -- that there might be some collateral damage
20   that ensues; is that right?
21          A.     Can you -- I don't know what you mean by --
22          Q.     Sure.    So, I'll try and give you an example.
23   So, if you are trying to observe a rambunctious resisting
24   of arrest and you are close to that situation, you
25   understand that it's possible that somehow, someway maybe



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 165
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   you could get hurt or -- or hit or that something could
 2   happen if you're standing that close to that kind of
 3   situation; is that right?
 4          A.     So, I am not trained to know even whether that
 5   would be a resisting arrest kind of a thing or maybe the
 6   person's complying and is being dragged or -- so that's
 7   the first thing I just want to say.
 8          Q.     Uh-huh.
 9          A.     So, I like to be there to observe it so that
10   if that -- that evidence needs to be given --
11          Q.     Uh-huh.
12          A.     -- then it's interpreted later by an attorney
13   whether that or a police officer charge, so I guess I
14   wouldn't -- I wouldn't absolve police from the fact that
15   they can't assault me.        If I happen to be close, I
16   don't --
17          Q.     Uh-huh.
18          A.     -- feel like that just because I'm close,
19   three to four feet away, does not --
20          Q.     Uh-huh.
21          A.     -- give them the right to assault me.
22          Q.     Right, and I'm not suggesting --
23          A.     Yeah.
24          Q.     -- that.     I guess my question, ma'am, is just,
25   do you recognize that there are certain risks with being



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 166
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   so close to the action?          Being three or four feet away,
 2   do you understand that there are some risks that could be
 3   associated with that?
 4            A.     Yes.
 5            Q.     Okay.    And a part of those risks, for example,
 6   if someone is getting maced or pepper-sprayed and you are
 7   that close, that then you could be impacted by that?
 8            A.     Yes.
 9            Q.     And would you see that as part of your job as
10   a legal observer is to engage in those kind of risks?
11            A.     Not necessarily, because some legal observers
12   choose not to take that risk and, so, it's not a
13   requirement, no.
14            Q.     But, I guess, do you take that risk?             Do
15   you --
16            A.     Not all the time.        Not all the time.
17            Q.     On the weekend of September 15, 2017, did you
18   take those risks at times?
19            A.     Yes.
20            Q.     Okay.    You voluntarily signed up to be a legal
21   observer; is that right?
22            A.     That's right.
23            Q.     And you voluntarily engage -- or you
24   voluntarily engage in the risk of standing close to
25   protestors in their interaction with police; is that



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                      Page 167
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   right?
 2            A.     Yes.
 3            Q.     I noticed on -- there's a Declaration that you
 4   submitted for the preliminary injunction.
 5            A.     Uh-huh.
 6            Q.     It's Exhibit J and I won't enter it right now,
 7   but it says here that you're a coordinator of -- it says
 8   legal observer coordinator.
 9            A.     Uh-huh.
10            Q.     Is that still true today?
11            A.     Uh-huh, uh-huh.
12            Q.     Okay.    And what does that entail; what makes
13   you a coordinator?
14            A.     It's just someone on the ground at a
15   protestor (sic) that the other legal observers can get
16   direction from in terms of location where -- where to
17   position ourselves.
18            Q.     Okay.
19            A.     That's pretty much it, uh-huh.
20            Q.     So, is there like a -- I mean, I would just
21   imagine is there like a huddle before the protest to kind
22   of direct people where they're going to be standing?
23            A.     Yeah, we...
24            Q.     Okay.
25            A.     Ideally, but not always, yeah.



                             MASUGA REPORTING SERVICE
                                   314/680-2424
                                                                      Page 168
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.      Right.    And does -- did that happen on
 2   September 15 of 2017?
 3          A.      Which location?
 4          Q.      At the one before you go to the Central West
 5   End there by the courthouse on Tucker and Clark.
 6          A.      So, there's an example of not really.            It was
 7   very large and I don't recall any kind of a huddle,
 8   huh-uh.
 9          Q.      Okay.
10         A.       One of us might -- might be kind of close to
11   the front of a march --
12         Q.       Uh-huh.
13         A.       -- and, so, they're just staying in that
14   position and then others are in the back, so they stay in
15   a position.
16         Q.       Okay.
17         A.       It's not always coordinated, yeah.
18         Q.       Okay.    Sometimes it can be, sometimes it's --
19         A.       Right.
20         Q.       -- not depending on, I guess, maybe how
21   impromptu --
22         A.       Right.
23         Q.       -- how much notice you have of the protest?
24         A.       Or just when we're arriving, uh-huh.
25         Q.       Okay.    And do you contact your other legal



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 169
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1   observers by phone, do you text each other, or do you
 2   just -- how do you identify each other?
 3          A.      Yeah, we're -- we're on our phone.
 4          Q.      Okay.
 5          A.      Uh-huh.
 6          Q.      With all your legal observers, are there,
 7   like, monthly meetings or any kind of scheduled
 8   meetings --
 9          A.      No.
10         Q.       -- or organized meetings of that kind?
11         A.       No.
12         Q.       Okay.    Just looking at the photos, I see that
13   you have florescent green hats on.
14         A.       Uh-huh.
15         Q.       Where did you get those hats from?
16         A.       So, when legal observers arrive to a
17   protestor -- I mean to a protest --
18         Q.       Sure.
19         A.       -- the coordinator will -- will give them a
20   hat temporarily --
21         Q.       Okay.
22         A.       -- to wear.
23         Q.       So, as the coordinator, then you keep all
24   those hats or do you disburse?
25         A.       I have a couple, uh-huh.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 170
                   MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1         Q.     Okay.    But I guess where are those from, do
 2   you make those yourselves?
 3         A.     No, no, they're purchased from -- it's a
 4   national organization.       I don't -- I don't --
 5         Q.     From the National Lawyers Guild --
 6         A.     Yes.
 7         Q.     -- is that where you get them?
 8         A.     But I don't know that address or --
 9         Q.     Sure.
10         A.     -- how to order them.
11         Q.     Sure.    And what do they say on the green hats?
12         A.     National Lawyers Guild.
13         Q.     Okay.    Does it say legal observer on it, as
14   well, or is it just National Lawyers Guild?
15         A.     Yes, I believe you're right.
16         Q.     Okay.
17         A.     Yes.
18         Q.     Okay.    You talked about how as a legal
19   observer you're trained to kind of take in the scene of
20   the protest; is that fair?
21         A.     Uh-huh.
22         Q.     And then you're taught to observe police
23   behavior; correct?
24         A.     That's right.
25         Q.     Okay.    But you understand, don't you, that



                          MASUGA REPORTING SERVICE
                                314/680-2424
                                                                   Page 171
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          Q.     Thanks.     And I just want to make sure the
 2   record is clear.      On -- Your testimony is that the
 3   weekend of September 15, 2017, you did not engage in any
 4   protest activity?
 5          A.     That's correct.
 6          Q.     Okay.    So, you did not chant anything with
 7   protestors; is that correct?
 8          A.     That's correct.
 9          Q.     And you didn't hold signs?
10          A.     That's correct.
11          Q.     And you didn't shout anything to police?
12          A.     That's correct.
13          Q.     Are you paid to be a legal observer?
14          A.     No.
15          Q.     Okay.    It's a pure voluntary type of position?
16          A.     Yes.
17          Q.     Before you became a legal observer in January
18   of 2015, I believe you said that you had engaged in
19   protest activity before that as a protestor?
20          A.     Yes.
21          Q.     And I think you mentioned the Michael Brown
22   protests in Ferguson?
23          A.     Yes.
24          Q.     Any -- How many protests would you say you
25   attended as a protestor before January of 2015?



                           MASUGA REPORTING SERVICE
                                 314/680-2424
                                                                    Page 177
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1          A.      Five; something like that.
 2          Q.      And were those all in relation to the
 3   Michael Brown shooting?
 4          A.      Yes.
 5          Q.      And since you have become a legal observer in
 6   January of 2015, how many protests would you say you've
 7   attended as a legal observer?
 8          A.      As a legal observer?
 9          Q.      Uh-huh.
10         A.       Since which date, January, '15?
11         Q.       Since you became one.
12         A.       Uh-huh.    300?    200?    A lot.
13         Q.       Okay.
14         A.       Is that --
15         Q.       That is a lot.
16         A.       Yeah.
17         Q.       And do you keep a record of any of the
18   protests that you've attended?
19         A.       No.
20         Q.       You said that you are able to take in the
21   scene in the big picture as a legal observer; is that
22   correct?
23         A.       I think that I said that it's not our role to
24   take in the whole picture.         Our role is selective to when
25   there's an interaction between police and protestors.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 178
                     MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                  Deposition of PAMELA LEWCZUK taken on 01/28/2019


 1           Q.     Okay.
 2           A.     That's the hyperfocus.
 3           Q.     Okay.    Would you agree -- and I believe you've
 4   already testified -- that in some groups, there are both
 5   protestors and those who commit criminal acts; is that
 6   fair?
 7           A.     Yes.
 8           Q.     Okay.    So, there could be some protestors
 9   mixed in with people who commit property damage, for
10   example?
11           A.     Yes.
12           Q.     And you are solely focused on the police who
13   are responding to any kind of behavior, be it from
14   protestors or criminal acts; would you say that's true?
15           A.     Yes.
16           Q.     Okay.    And your focus is on the police and how
17   they respond?
18           A.     Yes.
19           Q.     Okay.    So, is it possible -- Well, I guess if
20   your focus is on the police, it wouldn't be possible for
21   you to know whether police response is to the criminal
22   activity or to the protesting activity; is that fair?
23           A.     I have seen police officers respond to
24   protests that are not engaging in criminal activity that
25   I could see.



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                     Page 179
                    MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of PAMELA LEWCZUK taken on 01/28/2019


1           Q.      Okay.    But I guess that wasn't my question.
2                   MS. DUNCAN:      Sara, could you read back my
3         question because I forgot how I worded it?
4                   (At this point, the reporter read back the
5                   question beginning on Page 179, Line 19.)
6           A.      Isn't possible seems strong.           And if you're
7    talking about every single situation I'm in, it's too
8    hard to answer that question yes or no because there may
9    be some of those many protests where that was more
10   evident.
11                  MS. DUNCAN:      Okay.    I have no further
12       questions at this point.
13                  MR. ROTHERT:      Okay.    We'll review.
14                  (Deposition adjourned at 12:43 p.m.)
15                           (SIGNATURE RESERVED)
16
17
18
19
20
21
22
23
24
25



                            MASUGA REPORTING SERVICE
                                  314/680-2424
                                                                    Page 180
Exhibit 4
                             U.S. District Court for the
                            Eastern District of Missouri
                                 Eastern Division


 Maleeha Ahmad, et al.,
      Plaintiffs,                              Case No. 4:17-cv-2455-CDP

              v.
                                               The Honorable Catherine D. Perry
 City of St. Louis,
       Defendants.



                           Declaration of Taylor Sprehe
      The following declaration is based on declarant’s personal knowledge of the
related facts, stated under penalty of perjury that the following is true and correct.
      1.     My name is Taylor Sprehe, and I am a licensed attorney who is
primarily located in the St. Louis area.
      2.     I am a member of the National Lawyers Guild (NLG) and its St. Louis

Chapter.
      3.     I lead the St. Louis NLG Chapter’s participation in NLG’s Legal
Observer Program (LO Program).



                                           1
       4.     The LO Program deploys legal observers to demonstrations and
protests to document police engagement with demonstrators and protesters.

       5.     When the LO Program deploys legal observers, it does so in
anticipation of litigation arising from the interaction between police, on the one
hand, and demonstrators and protesters, on the other. Such litigation includes both

criminal and civil litigation. When deployed, legal observers are under the direction
of an attorney, and I regularly serve in this role—including the weekend of
September 15–17, 2017.

       6.     To become a legal observer with NLG’s St. Louis Chapter, one must
sign a nondisclosure agreement and undergo a training. Both are prerequisites to
becoming a legal observer who may participate in the LO Program.

       7.     The LO Program’s training materials are created and developed by
attorneys to help legal observers pay attention to certain discrete facts necessary for
a successful future litigation. They reflect litigation strategies and legal theories that
NLG attorneys are seeking to pursue in cases where law enforcement violates the
constitutional rights of demonstrators. The trainings are periodically updated to
reflect up-to-date information about current law enforcement practices, and in
some rare instances the LO Program will revise its training materials for a specific
set of protest activities.
       8.     Keith Rose is a member of the National Lawyers Guild and its St.
Louis Chapter. He sometimes participates in the LO Program.
       9.     Scott Kampas is a member of the National Lawyers Guild and its St.
Louis Chapter. He sometimes participates in the LO Program.
                                            2
      10.    Pamela Lewczuc is a member of the National Lawyers Guild and its St.
Louis Chapter. She sometimes participates in the LO Program.

      11.    The LO Program is operated through local chapters, with oversight
from NLG’s national leadership.
      12.    When deployed, NLG legal observers wear a bright green,

trademarked hat for easy identification during demonstrations.
      13.    When deployed, NLG legal observers act as investigators seeking
information in anticipation of litigation, working at the direction of an attorney.

      14.     Although a 2003 version of an NLG Legal Observer Training Manual
is available online, this document is woefully out of date, and it does not reflect
current practices and trainings for NLG legal observers. The St. Louis Chapter

does not use or rely on that training manual when training new legal observers.
      15.    LO Program training materials constitute NLG property.
      16.    The LO Program is a public-facing effort, and many new dues-paying
members join NLG after seeing NLG legal observers at demonstrations. Other
members of the public are most familiar with NLG through its LO Program. The
LO Program generates new dues-paying members and charitable contributions from
nonmembers.
      17.    The local chapter is in regular contact with national leadership
regarding the LO Program, and local members subscribe to several national email
lists that discuss legal-observer issues on a regular basis.
      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing is true and correct. Executed on March 30, 2019.
                                            3
/s/ Taylor Sprehe
Taylor Sprehe
Attorney at Law
St. Louis Chapter
National Lawyers Guild
IL Bar Number 6324696
Tele: (638) 713-0325
Email: TaySprehe@gmail.com
                   Verification of Signed Original Document

      Pursuant to Local Rule 11-2.11, Maggie Ellinger-Locke, attorney for nonparty
National Lawyers Guild, hereby attests to the existence of a paper copy of this
Declaration of Taylor Sprehe bearing the original signature of Taylor Sprehe. The
document was filed electronically on April 1, 2019 with Taylor Sprehe’s electronic
signature. Counsel will retain the paper copy bearing the original signature during
the pendency of the litigation including all possible appeals.


                                                           Respectfully submitted,
                                                        /s/ Margaret Ellinger-Locke
                                               Margaret Ellinger-Locke, 63802MO
                                               Counsel for National Lawyers Guild
                                                              2019 Sheridan Street
                                                            Hyattsville, MD 20782
                                                       Ellinger.Locke@gmail.com
                                                             Phone: (314) 805-7335




                                        4
